Citation Nr: 1728113	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-26 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLE), to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (BUE), to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus. 

7.  Entitlement to service connection for residuals of an injury to the left hand/wrist. 

8.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from September 1963 to September 1983.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a September 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at a local RO. The Veteran withdrew this hearing request in an August 2014 hearing election form.  Thus, there are no further outstanding hearing requests, and the Board will proceed with its appellate review of the claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  The LCM file contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims on appeal, additional substantive development is required.  

Regarding each of the claims on appeal, remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Here, in a December 2010 VA examination report, the Veteran reported that he sought treatment for all his diabetic needs from the VA outpatient clinic in New Port Ritchey, Florida.  Treatment records from this facility are not of record.  Accordingly, remand is necessary to obtain these records. 

Regarding the claim for service connection for right ear hearing loss, remand is required to obtain an addendum opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In assigning probative value to a medical opinion, a central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Here, a 2011 VA examiner opined that right ear hearing loss was unrelated to active service, reasoning that in-service audiograms, to include at service separation in 1983, did not reveal any significant threshold shifts greater than 10 decibels and a 2005 study of The Institute of Medicine on Military and Noise Exposure found that there was no scientific evidence to support delayed onset of noise induced hearing loss.  The Board notes that the Veteran's military occupational specialty (MOS) in the USAF was a combat control specialist and aerospace warning and control system technician.  (See Veteran's DD 214).  Thus, the Board finds his statements of having been exposed to acoustic trauma from the static of headsets and jet engine and aircraft noise to be credible and consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a)(West 2014).  The Board finds that an addendum opinion is necessary, so that the examiner may expressly confirm consideration of the Veteran's MOS and the Veteran's assertions of an absence of post-service occupational or recreational noise exposure.

Regarding the claim for service connection for residuals of a left hand or wrist injury, remand is required to obtain an addendum opinion.  In assigning probative value to a medical opinion, a central issue is whether the examiner was informed of the relevant facts.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  Here, the Veteran seeks service connection for residuals of a left hand/wrist injury.  In a February 2012 submission, he claims that the disability is the result of injuring his left hand while stationed in Germany in the 1970s.  The Veteran's service treatment records confirm that in August 1980, he suffered a contusion to the left hand after he slammed it on an elevator door.  X-rays of the left hand were negative for any evidence of a fracture.  In August 1982, the Veteran was seen in the emergency room for a puncture wound between the left thumb and index finger after he slipped and stabbed it with a screwdriver.  The Veteran received 2 to 6 stitches to the left hand.  

An October 2011 VA examination was conducted.  The Veteran gave a history of having injured his left wrist during service after it had been compressed by a tire for 30 minutes.  The Veteran reported that after the tire incident, he experienced pain and swelling of the left wrist for 4 weeks that resolved without any further residuals.  The VA examiner opined that it was less likely than not that the left wrist arthritis was related to his period of military service, reasoning that she was unable to locate any evidence that the Veteran had been evaluated/treated for a tire injury between 1974 and 1976 and that the Veteran reported his pain and numbness had resolved within 4 weeks of the incident without any further residuals.  The Board finds the VA examiner's opinion to be of reduced probative value because she did not discuss the relevant STRs, including a contusion to the left hand in August 1980 and puncture wound to the left thumb and index finger in August 1982.  Thus, the Board finds that the claim must be remanded to obtain a supplemental opinion.  

Regarding the diabetes mellitus and secondary service connection claims, remand is required to attempt to verify the Veteran's Agent Orange exposure.  The Veteran seeks service connection for diabetes mellitus due to exposure to Agent Orange. In February 2012 and September 2013 submissions, the Veteran maintains that he was exposed to Agent Orange while on temporary duty (TDY) to Da Nang and Phan Rang in the Republic of Vietnam and while stationed in Udorn, Thailand.  Regarding his service in Thailand, the Veteran avers that he served at the end of the runway and that herbicides were used to kill the foliage around the runway and the perimeter of the base.  VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.  Where the Veteran has provided sufficient information, the RO is to refer the case to the Joint Services Records and Research Center (JSRRC) to make a finding regarding whether Agent Orange exposure exists.   

In November 2011, the RO requested from the National Personnel Records Center (NPRC) all of the Veteran's military personnel records, to include TDY orders or any other evidence of duty/visitation to Vietnam.  Thereafter, VA received the Veteran's military personnel records which are do not contain any duty or visitation, to include TDY orders to the RVN, as alleged by the Veteran.  These records, however, confirmed that the Veteran had served in Udorn, Thailand from October 17, to December 10, 1975.  On remand, these development procedures must be followed.  


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain and associate with the claims file any records of the Veteran from VA facilities, to include the VA Outpatient Clinic in Port Richie, Florida.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the Veteran and request that he provide detailed information concerning his allegations of herbicide exposure in UDorn, Thailand, including the description of his duties, and nature of herbicide exposure.

4.  Comply with the evidentiary development noted in M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.  Specifically, verify whether the Veteran was exposed to herbicides while serving on land in Udorn, Thailand from October 17, to December 10, 1975 during active military service.  Contact the appropriate entity, to include the JSRRC, NPRC, and/or Department of Defense in order to make this determination.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

5.  After any additional records are associated with the electronic record, obtain an addendum opinion regarding the etiology of the Veteran's right ear hearing loss from the October 2011 VA audiologist or another similarly qualified medical practitioner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss was caused or aggravated by military service, to include his conceded noise exposure during his miliary service in the USAF.  

The examiner must specifically address the Veteran's reports of an absence of post-service occupational noise and recreational noise exposure; any assertions of continuing right ear hearing loss symptoms since service; and the awards of service connection for a left ear hearing loss disability and tinnitus, both of which were based on the same in-service exposure to acoustic trauma as the Veteran's claimed right ear hearing loss. 

The October 2011 VA audiologist (or other reviewing clinician) is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service. 

The October 2011 VA audiologist (or other reviewing clinician) must indicate whether the type of right ear hearing loss the Veteran has is the kind that is due to acoustic trauma, old age, infection, or some other cause.

6.  After any additional records are associated with the electronic record, obtain an addendum opinion regarding the etiology of his left hand and/or wrist injury residuals from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion in light of prior examination findings and service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left wrist degenerative joint disease was caused or aggravated by military service.  

The examiner must specifically comment on the in-service clinical findings of a left wrist contusion and puncture wound of the left thumb and index finger in August 1980 and August 1982, respectively.   

7.  Review the addendum opinions to ensure that they are complete compliance with the directives of this remand.  If any opinion and/or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.   If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

